Citation Nr: 0027940	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-01 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, to include irregular heartbeat, murmur, 
palpitations, and hypertension, due to scarlet fever.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active duty from September 1946 to December 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Sioux Falls, South Dakota.


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's cardiovascular disorders and his period of active 
duty service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a cardiovascular disorder, to include irregular heartbeat, 
murmur, palpitations, and hypertension, due to scarlet fever, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including cardiovascular-renal disease, to 
include hypertension, and endocarditis).  
  
However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

In this case, the medical evidence of record shows current 
diagnoses of hypertension and a systolic murmur.  This 
evidence is sufficient to satisfy the first requirement of a 
well-grounded claim.  In addition, records show that the 
veteran reports a history of palpitations or irregular 
heartbeat.   

The Board notes that there is no evidence that the veteran 
suffered hypertension or endocarditis to a compensable degree 
within one year after his separation from service.  
Therefore, the presumption of in-service incurrence is not 
for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  

As to the second requirement of a well-grounded claim, the 
veteran asserts that he had scarlet fever in service.  
Service medical records confirm that the veteran was 
diagnosed and treated for scarlet fever while on active duty.  
Records of that treatment at that time showed that the doctor 
heard a systolic murmur at the apex of the heart.    

However, the Board ultimately finds that the veteran's claim 
is not well grounded because there is no competent medical 
evidence of a nexus between the current cardiovascular 
disorders and his period of active duty service.  That is, 
there is no medical evidence that establishes a relationship 
between his cardiovascular disorders and scarlet fever or any 
other incident of service.  Absent such evidence, the claim 
is not well grounded.  Epps, 126 F.3d at 1468.  

Specifically, a review of VA outpatient medical records and 
the report of the June 1998 VA cardiology examination fails 
to reveal any opinion or suggestion that the veteran's 
cardiovascular problems are the result of scarlet fever in 
service.  In fact, based on the other complaints described in 
service, the June 1998 VA examiner considered whether the 
veteran actually had rheumatic fever in service.  However, he 
found no evidence of rheumatic heart disease.  In addition, 
based on his review of the claims folder and service medical 
records, the examiner noted that the apical murmur 
demonstrated during the veteran's in-service hospitalization 
was not subsequently documented, nor was it found during the 
current examination.    

During his July 1999 hearing before a member of the Board, 
the veteran related that he did not have a murmur or an 
irregular heartbeat before he went into service.  To the 
extent that he is asserting his personal belief that these 
problems are related to service, the Board emphasizes that 
the veteran is not educated or trained in medicine.  
Therefore, as a lay person, he is not competent to offer an 
opinion on a matter than requires medical knowledge, such as 
a determination of etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

Also during the July 1999 hearing, the veteran related that 
someone told him that scarlet fever caused his irregular 
heartbeat.  As discussed above, such an opinion is not 
reflected in the medical evidence of record.  Moreover, the 
veteran did not indicate whether a physician or other 
qualified medical professional offered this opinion.  In any 
event, his testimony relating this opinion is insufficient to 
establish a well-grounded claim.  "[T]he connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette, 8 
Vet. App. at 77. 

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for a cardiovascular disorder, to include 
irregular heartbeat, murmur, palpitations, and hypertension, 
due to scarlet fever.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Epps, 126 F.3d at 1468.  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claim.  Epps, 126 F.3d at 1469; Morton, 
12 Vet. App. at 486; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

If the veteran wishes to complete his application for service 
connection for a cardiovascular disorder, he should provide 
medical evidence showing that one or more of his current 
cardiovascular conditions are related in some way to his 
period of active duty service.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80. 



ORDER

Service connection for a cardiovascular disorder, to include 
irregular heartbeat, murmur, palpitations, and hypertension, 
due to scarlet fever is denied. 



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 

